Citation Nr: 1430112	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  10-38 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for colon cancer, status post hemicolectomy (colon cancer), to include as due to herbicide exposure, based upon substitution of the appellant as the claimant. 


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

Eli White, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1969 to March 1973.  He died in September 2013; the appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

At the time of the Veteran's death, he had perfected an appeal as to entitlement to service connection for colon cancer, to include as due to herbicide exposure.  The law provides that, upon the death of a claimant, a person who would be eligible to receive accrued benefits due to their relationship to the claimant may be substituted as the claimant for purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A (West 2002).  In December 2013, the appellant submitted a claim for dependency and indemnity compensation (DIC), based upon her status as the Veteran's surviving spouse.  The appellant's claim for DIC was accepted by the RO as a request for substitution as the claimant in the Veteran's service connection claim for colon cancer, pending at the time of his death, and granted the request.  As such, the claim of entitlement to service connection for colon cancer, to include as due to herbicide exposure, was certified to the Board for adjudication based upon substitution of the appellant as the claimant.  



FINDINGS OF FACT

1.  The Veteran died in September 2013.  The appellant is his surviving spouse.  

2.  At the time of his death, the Veteran had a claim pending for entitlement to service connection for colon cancer, status post hemicolectomy, to include as due to herbicide exposure.

3.  The Veteran's colon cancer is not related to his active service, to include exposure to herbicides. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for colon cancer, status post hemicolectomy, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000

VA satisfied its duty to notify the claimant pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is warranted.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).  The VCAA applies to the instant claim. 
 
The notice required by the VCAA can be divided into three elements.  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 
 
In the instant case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in October 2009, prior to his death and to the substitution of the appellant.  The letter detailed what evidence was required to substantiate the claim and of the claimant's and VA's respective duties for obtaining evidence.  The letter also stated how ratings and effective dates are assigned.  The record also reflects that VA provided the appellant with information pertaining to substitution and accrued benefits claims in February 2014.  
 
VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service and VA treatment records and associated them with the claims file.  

The Board notes that the RO did not provide the Veteran with a VA examination and concludes that a medical opinion is not needed in the present case.  In disability compensation claims, VA must provide a VA medical examination or obtain an opinion prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifested during an applicable presumption period for which the veteran qualifies, (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence of record for VA to make a decision on the claim.  Id.; 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  With respect to the third factor above, the United States Court of Appeals for Veterans Claims (Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  McLendon, 20 Vet. App. at 83.

As discussed in more detail below, the Board finds there is no competent evidence suggesting an association between the Veteran's colon and active service, to include herbicide exposure.  Specifically, there is no competent evidence of a link between the Veteran's cancer and his military service.  Thus, the Board finds that a medical opinion is not necessary for adjudication of this claim.

As VA satisfied its duties to notify and assist the appellant, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. §3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of the claim.
II.  Merits of the Claim

The appellant contends that the Veteran's colon cancer is related to his exposure to herbicides while serving in Vietnam.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a) (2013).  To establish entitlement to service-connection, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  To make this determination, the Board must consider all the evidence of record and make appropriate determinations of competency, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board recognizes that lay evidence concerning onset and a history of symptoms during or after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

A Veteran is presumed exposed to herbicides if he served in Vietnam during the period from January 9, 1962, to May 7, 1975.  38 U.S.C.A. § 1116(f) (West 2002).  The VA General Counsel has concluded that in order to establish qualifying service in Vietnam, a veteran must demonstrate actual duty or visitation in Vietnam.  VAOPGCPREC 27-97 (July 23, 1997).  It additionally directed that service on a deep-water naval vessel in waters off the shore of Vietnam, without proof of actual duty or visitation in Vietnam, does not constitute service in Vietnam.  Id.  Since issuance of VAOPGCPREC 27-97, VA has reiterated its position that service in deep-water naval vessels (i.e. "blue water" service) offshore of Vietnam, as opposed to service aboard vessels in inland waterways of Vietnam (i.e. "brown water" service), is not considered "service in the Republic of Vietnam" for purposes of presumptive service connection for herbicide exposure.  Further, the VA Adjudication Procedure Manual, M21-1MR, contains a note that "[s]ervice aboard a ship that anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Rahn Bay, along the [Republic of Vietnam (RVN)] coast does not constitute inland waterway service or qualify as docking and is not sufficient to establish presumptive exposure to herbicides."  M21-1MR, IV. Ii.1.H.28.h. The note goes on to state that "[e]vidence of shore docking is required in order to concede the possibility that the Veteran's service involved duty or visitation in the RVN."  Id.  Thus, for purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), the Veteran must have actually been present at some point on the landmass or inland waters of Vietnam during the Vietnam conflict. 

If a Veteran was exposed to an herbicide agent during active military service, he or she is thereby entitled to a presumption of service connection for certain disorders listed under 38 C.F.R. § 3.309(e).  These diseases are chloracne; type II diabetes; Hodgkin's disease; chronic lymphocytic leukemia; hairy-cell leukemia; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy (defined as transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset); porphyria cutanea tarda; prostate cancer; respiratory cancers; AL amyloidosis, and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e).

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442- 41,449, and 61 Fed. Reg. 57, 586-57, 589 (1996); Notice, 64 Fed. Reg. 59, 232- 243 (Nov. 2, 1999). 

Notwithstanding the foregoing presumption provision, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The Court of Appeals for Veterans Claims has specifically held that the provisions of Combee are applicable in cases involving herbicide exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).  

As an initial matter, the Board finds that there is no probative evidence that the Veteran was in the inland waters of Vietnam or on its landmass.  The record reflects that the Veteran served aboard the USS Mobile (LKA-115), which was an amphibious assault ship, and is confirmed to have been in the official waters of the Republic of Vietnam for various periods of time from July 1970 to September 1970, and from April 1972 to June 1972.  The Veteran's service treatment records additionally indicate that he was assigned to the ship while it was present in the official waters off Vietnam.  

Though the Veteran is shown to have served aboard a ship that was in the official waters of Vietnam, research by VA and the National Personnel Records Center (NPRC) find no proof that the Veteran served aboard a ship in the "brown waters" of the Republic of Vietnam or that he physically went ashore.  He made no specific contentions during his lifetime about the details of how he was exposed to herbicides.  As there is no probative evidence that the USS Mobile traveled to the inland waterways or otherwise docked, moored, or anchored in the "brown waters" of Vietnam while the Veteran served aboard the ship, that he had ever set foot in Vietnam during the Vietnam era, the Veteran is not entitled to the presumption that he was exposed to herbicides.  

The Board notes that the Veteran was in receipt of the Combat Action Ribbon, which is indicative of engagement with the enemy.  As such, lay testimony of injuries sustained in service will be sufficient to establish an in-service incurrence so long as it is consistent with the circumstances, conditions, or hardships of that service.  38 U.S.C.A. § 1154(b) (West 2002).  In this case, the exposure to herbicides is not consistent with the circumstances of his service on a blue water ship.  Without more specific allegations about his exposure, there is no way to concede such exposure based on this provision.

Even presuming for the sake of argument that the Veteran was exposed to herbicides while serving in the Navy, entitlement to service connection is not warranted.  As discussed above, 38 C.F.R. § 3.309(e) provides that certain diseases may be presumed to be related to exposure to herbicides; colon cancer, however, is not included in the listed diseases associated with exposure to an herbicide agent.  See 38 C.F.R. § 3.309(e).  Furthermore, in its most recent report, Veterans and Agent Orange: Update 2012, the Secretary of VA has made a formal determination based on consideration of reports of the National Academy of Sciences (NAS) and all other sound medical and scientific information and analysis available that a presumption of service connection based upon exposure to herbicides in Vietnam is not warranted for cancers of the digestive organs, to specifically include colorectal cancer.  See 79 Fed. Reg. 20308-20313 (Apr. 11, 2014) (stating there is inadequate or insufficient evidence to determine whether an association exists between herbicide exposure and colorectal cancer).  Therefore, the Veteran's disability may not be presumed to be related to herbicide exposure.  

Upon review of the evidence of record, the Board finds that service connection on a direct basis similarly is not warranted.  The Veteran's service treatment records are absent of any treatment or diagnosis of colon cancer or other attributable symptoms.  The Board additionally notes that the Veteran's colon cancer was first diagnosed in January 2009, more than 30 years post service.  

As to the appellant's claim that the Veteran's colon cancer is a result of exposure to herbicides, as stated above, there is no probative evidence of exposure to herbicides in service.  Again, presuming for the sake of argument, given that the Veteran's service personnel records confirm his receipt of the Combat Action Ribbon, that he was exposed to herbicides in service, the Board finds that the claims file is absent of any credible evidence of a nexus between any such herbicide exposure and the Veteran's colon cancer.  The appellant has presented no medical opinion evidence in support of her assertions.  The claims file includes lay statements by the Veteran and the appellant asserting that the Veteran's colon cancer is related to herbicide exposure.  The Board recognizes that lay witnesses are competent to opine as to some matters of diagnosis and etiology, and that the Board must determine on a case by case basis whether such testimony is competent.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Here, the Board finds that the subject matter of whether herbicide exposure could cause colon cancer is the type of internal, non-observable medical process as to which lay testimony is not competent.  The disability at issue is a complex disorder of the digestive system, and the theory of entitlement involves the purported effects of special chemicals on that system; this is beyond the competency of a lay person.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis.)  Thus, the Veteran's assertions and those of the appellant are not competent in this regard.  

The sole medical evidence of record is the National Academy of Sciences study, which is a peer-reviewed nationwide study that found inadequate or insufficient evidence to determine an association between herbicide exposure and colorectal cancer.  As there is no medical or other credible evidence directly linking the Veteran's colon cancer to his military service, to include exposure to herbicides, the Board concludes that the preponderance of evidence is against granting service connection.  In reaching its conclusion, the Board had considered the applicability of the benefit of the doubt doctrine; however, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. at 55-57; 38 C.F.R. § 3.102. 


      ORDER

Entitlement to service connection for colon cancer, status post hemicolectomy, to include as due to exposure to herbicides, based upon substitution of the appellant as the claimant, is denied. 




____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


